DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims 1, 4-9, 12, 13 and 16-20 filed 3/14/2022 are allowed for the reasons set forth below. 

Re Claim 1: 
Eibye US-PGPUB No. 2013/0106865 (hereinafter Eibye) teaches an electronic device comprising: 
a memory; and a processor operatively connected to the memory, wherein the memory stores instructions which, when executed, are configured to cause the processor to (Eibye teaches at Paragraph 0020 a computer program product that comprises a computer program containing computer program code means arranged to cause a computer or a processor to execute the steps of a method….stored on a computer-readable medium”): 
obtain handwriting data including at least one letter (Eibye teaches at Paragraph 0006 “such a device may be arranged to receive or obtain handwritten input…at least one characteristics selected from the group: letter/symbol angles…..of the received/obtained handwriting input determined”); 
align the at least one letter with a reference line to generate target handwriting data (Eibye teaches at Paragraph 0008 “the general handwriting style may be modified so that all characters are connected together and/or…undesired line intersections and kinks in loops or lines are mitigated. Modified on-screen handwriting data may for example have the same spacing between words and contain letters of the same height and thickness, sloping at the same angle from the base line” and Paragraph 0029 “the modified on-screen handwriting 26 comprises substantially uniformly spaced letters of substantially the same size which lie on the same baseline and slope at the same angle with respect to the baseline”); 
change at least one of a position or an angle of the at least one letter to generate a plurality of distorted handwriting data (Eibye teaches at Paragraph 0008 “all letter/symbol angles, spacing and sizes (height, width, thickness) may be modified to be the same throughout the handwriting and all letter/symbol loops may be modified to have the same form. Modified on-screen handwriting data may for example have the same spacing between words and contain letters of the same height and thickness, sloping at the same angle from the base line” and Paragraph 0028 “at least one characteristic of the handwriting 10 such as letter symbol/angles 12 with respect to a baseline 14….is determined. This characteristic is modified throughout preferably the entire section of handwriting 10 so that modified on screen handwriting may be generated”). 
Eibye implicitly teaches the claim limitation: 
obtain correction information for correcting the plurality of distorted handwriting data to correspond to the target handwriting data (Paragraph 0006 “at least one characteristic selected from the group: letter/symbol angles, letter/symbol spacing, …., letter/symbol size (height, width, thickness),…., stroke style, stroke weight and/or baseline position of at least one section of the received/obtained handwriting is determined” and Paragraph 0008 “all letter/symbol angles, spacing and sizes (height, width, thickness) may be modified to be the same throughout the handwriting and all letter/symbol loops may be modified to have the same form. Modified on-screen handwriting data may for example have the same spacing between words and contain letters of the same height and thickness, sloping at the same angle from the base line”); and 
store the correction information in the memory (Paragraph 0012 “the device is arranged to store the modified on-screen handwriting data either within the device itself or in a storage means external to the device. The stored modified on-screen handwriting data may be associated with a particular user”).
Charles et al. US-PGPUB No. 2018/0032494 (hereinafter Charles) explicitly teaches the claim limitation: 
obtain correction information for correcting the plurality of distorted handwriting data to correspond to the target handwriting data (Charles teaches at Paragraph 0088 that the ink management system 112 applies a structuring transformation on the strokes of the input to beautify the digital ink through proper alignment and scaling and at FIGS. 12-13 and Paragraph 0120-0122 alignment of each of the characters of the inputs 500, 600 and 700 based on the mid-line ML determined for each character…each character is shifted in the y-axis of the examples to align the mid-lines ML with one another…the reconstructed input 1200 in rendered so that the mid-line ML is at an offset position to a line or lines of the line pattern 410); and 
store the correction information in the memory (Charles teaches at Paragraph 0122 that this offset position may be pre-determined or settable by the ink management system 112 stored in the memory 108 and at Paragraph 0124 that the LPU is predetermined or adjustable and at Paragraph 0063 that the software in the memory 108 includes an operating system 110 and an ink management system 112 in the form of a non-transitory computer readable medium and at Paragraph 0089 that the ink management system 112 receives the recognition results from the output 128 of the HWR system 114 via the memory 108 of the digital device 100 and at Paragraph 0092 that certain geometrical features of the characters can be ascertained by the ink management system 112 in the memory 108). 

The prior art references do not anticipate or suggest the new claim limitation of “wherein generation of the target handwriting data comprises: determination an area of the at least one letter; selection of main points of the at least one letter based on a boundary line representing the area, wherein an upper main point of the main points is a center point of an upper boundary line of the boundary line, a lower main point of the main points is a center point of a lower boundary line of the boundary line, and the reference line includes a corpus line and a base line of the handwriting data; and generation of the target handwriting data at least by aligning the upper main point to be located on the corpus line and by aligning the lower main point to be located on the base line, and wherein generation of the plurality of distorted handwriting data comprises: generation of a plurality of points as a reference from the handwriting data; change of a first position of at least one point of the plurality of points; calculation of a linear slope based on the plurality of points based on the first position of the at least one point being changed; change of a second position of at least one other point whose position is not changed among the plurality of points through interpolation processing based on the linear slope; change of a third position of at least one point of the plurality of points based on the second position of the at least one other point being changed; generation of a curve based on the plurality of points based on the third position of the at least one point being changed; and generation of distorted handwriting data included in the plurality of distorted handwriting data by changing positions of points of the handwriting data along the curve” in an electronic device, set forth in the base claim 1.  The base claim 13 is allowed for the same reasons as the claim 1. The dependent claims 4-8 are dependent upon the claim 1 and are allowed for the same reasons as the claim 1. The dependent claims 16-20 are dependent upon the base claim 13 and are allowed for the same reasons as the base claim 13. 

Re Claim 9: 
Eibye US-PGPUB No. 2013/0106865 (hereinafter Eibye) teaches an electronic device comprising: 
an input module comprising input circuitry (Eibye teaches at Paragraph 0011 “the device comprises inputting means such as a digitizer…for inputting the at least one section of handwriting…the inputting means may be integrated with a display means”); 
a memory including correction information for correcting at least one of a position or an angle of at least one letter included in each of a plurality of handwriting data (Eibye teaches at Paragraph 0006 “at least one characteristic selected from the group: letter/symbol angles, letter/symbol spacing, …., letter/symbol size (height, width, thickness),…., stroke style, stroke weight and/or baseline position of at least one section of the received/obtained handwriting is determined” and at Paragraph 0012 the device is arranged to store the modified on-screen handwriting data”); and 
a processor operatively connected to the input module and the memory (Eibye teaches at Paragraph 0020 a computer program product that comprises a computer program containing computer program code means arranged to cause a computer or a processor to execute the steps of a method….stored on a computer-readable medium”. Eibye teaches at Paragraph 0030 “the input is modified and a modified vector 34 is generated. Modified on-screen handwriting may then be displayed” and at Paragraph 0031 that “at least part 28 of the display screen 38 may be used to input handwriting. The device 34 also comprises storage means 40 for storing modified on-screen handwriting data”), 
wherein the memory stores instructions which, when executed, are configured to cause the processor to (Eibye teaches at Paragraph 0020 a computer program product that comprises a computer program containing computer program code means arranged to cause a computer or a processor to execute the steps of a method….stored on a computer-readable medium”.): 
receive a handwriting input through the input module (Paragraph 0006 “such a device may be arranged to receive or obtain handwritten input…at least one characteristics selected from the group: letter/symbol angles…..of the received/obtained handwriting input determined”); 
determine whether at least one letter included in handwriting data corresponding to the handwriting input is aligned with a reference line (Paragraph 0008 “the general handwriting style may be modified so that all characters are connected together and/or…undesired line intersections and kinks in loops or lines are mitigated. Modified on-screen handwriting data m ay for example have the same spacing between words and contain letters of the same height and thickness, sloping at the same angle from the base line” and Paragraph 0029 “the modified on-screen handwriting 26 comprises substantially uniformly spaced letters of substantially the same size which lie on the same baseline and slope at the same angle with respect to the baseline”). 
Eibye implicitly teaches the claim limitation: 
based on the at least one letter not being aligned with the reference line, change at least one of a position or an angle of the at least one letter to align with the reference line based on the correction information stored in the memory (Paragraph 0008 “all letter/symbol angles, spacing and sizes (height, width, thickness) may be modified to be the same throughout the handwriting and all letter/symbol loops may be modified to have the same form” and Paragraph 0028 “at least one characteristic of the handwriting 10 such as letter symbol/angles 12 with respect to a baseline 14….is determined. This characteristic is modified throughout preferably the entire section of handwriting 10 so that modified on screen handwriting may be generated”; Paragraph 0006 “at least one characteristic selected from the group: letter/symbol angles, letter/symbol spacing, …., letter/symbol size (height, width, thickness),…., stroke style, stroke weight and/or baseline position of at least one section of the received/obtained handwriting is determined” and Paragraph 0012 “the device is arranged to store the modified on-screen handwriting data either within the device itself or in a storage means external to the device. The stored modified on-screen handwriting data may be associated with a particular user”). 
Charles et al. US-PGPUB No. 2018/0032494 (hereinafter Charles) explicitly teaches the claim limitation: 
based on the at least one letter not being aligned with the reference line, change at least one of a position or an angle of the at least one letter to align with the reference line based on the correction information stored in the memory (Charles teaches at Paragraph 0088 that the ink management system 112 applies a structuring transformation on the strokes of the input to beautify the digital ink through proper alignment and scaling and at FIGS. 12-13 and Paragraph 0120-0122 alignment of each of the characters of the inputs 500, 600 and 700 based on the mid-line ML determined for each character…each character is shifted in the y-axis of the examples to align the mid-lines ML with one another…the reconstructed input 1200 in rendered so that the mid-line ML is at an offset position to a line or lines of the line pattern 410. 
Charles teaches at Paragraph 0122 that this offset position may be pre-determined or settable by the ink management system 112 stored in the memory 108 and at Paragraph 0124 that the LPU is predetermined or adjustable and at Paragraph 0063 that the software in the memory 108 includes an operating system 110 and an ink management system 112 in the form of a non-transitory computer readable medium and at Paragraph 0089 that the ink management system 112 receives the recognition results from the output 128 of the HWR system 114 via the memory 108 of the digital device 100 and at Paragraph 0092 that certain geometrical features of the characters can be ascertained by the ink management system 112 in the memory 108. 
Simard teaches at Paragraph 0057 that memory 610 stores information related to extrema labeling, interpolation and/or displacement algorithm…memory 610 can additionally store protocols associated with generating extrema classifications, interpolation and/or displacement techniques…to achieve ink normalization and beautification). 
Eibye does not explicitly teach the claim limitation that changing the at least one of the position or the angle of the at least one letter to align with the reference line comprises: 
extracting first feature data from the handwriting data; normalizing the first feature data; inferring second feature data through an inference model included in the correction information using the normalized first feature data; de-normalizing the second feature data and aligning the at least one letter to the reference line by changing at least one of the position or the angle of the at least one letter using a coordinate change value included in the denormalized second feature data.
Charles et al. US-PGPUB No. 2018/0032494 (hereinafter Charles) further teaches the claim limitation that changing the at least one of the position or the angle of the at least one letter to align with the reference line comprises: 
extracting first feature data from the handwriting data (Charles teaches at Paragraph 0115-0117 that the character 502 has the base-line BL defined at the lower extremum of the multiple strokes. Charles teaches at Paragraph 0078 that the present system and method displays the original input, i.e., the raw ink in its original format and at Paragraph 0079 that beautification may be achieved by properly aligning the digital ink…by taking in to account certain geometrical features of the handwriting and at Paragraph 0092 that certain geometrical features of the characters can be ascertained by the ink management system 112. These geometrical features include the width of each character, the height of each character and the geometrical area of each character and at Paragraph 0095 that the determined geometrical features of the recognized characters forming the complete recognized input); 
normalizing the first feature data (
Charles teaches at Paragraph 0078 that the present system and method displays the original input, i.e., the raw ink in its original format and at Paragraph 0079 that beautification may be achieved by properly aligning the digital ink…by taking in to account certain geometrical features of the handwriting and at Paragraph 0092 that certain geometrical features of the characters can be ascertained by the ink management system 112. These geometrical features include the width of each character, the height of each character and the geometrical area of each character and at Paragraph 0095 that the determined geometrical features of the recognized characters forming the complete recognized input. 
Charles teaches at Paragraph 0068 that a stroke is characterized by at least the stroke initiation location, the stroke termination location and the path connecting the stroke initiation and termination locations…further information such as timing, pressure, angle at a number of sample points along the path may also be captured and at Paragraph 0069 that this preprocessing may include normalizing of the path connecting the stroke initiation and termination locations by applying size normalization. The preprocessed strokes (normalized strokes including the normalized initiation location and the termination location) are then passed to the recognition stage 118 which processes the strokes to recognize the objects formed thereby. The recognition stage 118 includes the recognition expert 124 which is a deep learning based algorithm); 
inferring second feature data through an inference model included in the correction information using the normalized first feature data (
Charles teaches at Paragraph 0110 that beautification of the input is provided by configuring the ink management system 112 to use information on further geometrical features of the input based on recognized or determined features of the characters represented by the input and geometrical features of the display. In the example in which structure transforming is performed on the recognized input, the (second) geometrical information on the recognized characters is provided by the HWR system 114 (including the recognition stage 118 further including the recognition expert 124 which is a deep learning based algorithm). 
Charles teaches at Paragraph 0074 that the recognition expert 74 provides classification of the features extracted by a classifier 128….Many types of classifiers exist, e.g., ….Neural Networks such as multilayer perceptrons, convolutional or recurrent neural networks. Charles teaches at Paragraph 0068 that a stroke is characterized by at least the stroke initiation location, the stroke termination location and the path connecting the stroke initiation and termination locations…further information such as timing, pressure, angle at a number of sample points along the path may also be captured and at Paragraph 0069 that this preprocessing may include normalizing of the path connecting the stroke initiation and termination locations. The preprocessed strokes (normalized strokes including the normalized initiation location and the termination location) are then passed to the recognition stage 118 which processes the strokes to recognize the objects formed thereby. The recognition stage 118 includes the recognition expert 124 which is a deep learning based algorithm); 
De-normalizing the second feature data (Charles teaches at Paragraph 0088 that the recognized output is rendered on the display 102 through application of a structuring transformation on the strokes of the input to beatify the digital ink through proper alignment and scaling and at Paragraph 0110 that beautification of the input is provided by configuring the ink management system 11 to use information on further geometrical features of the input based on recognized or determined features (normalized features) of the character and geometrical features of the display….in the example in which structure transforming is performed on (the normalized features of) the recognized input, the second geometrical information (de-normalized features) on the recognized character is provided by the HWR system 114.
Charles teaches at Paragraph 0095 that the determined geometric features (e.g., widths) of the recognized characters forming the complete recognized input are compared to a common reference by the ink management system 112 in order to determine parameters for the structural transformation (it is noted that the geometric features are normalized before the recognition stage)…the determined widths of the characters may be compared in order to determine the average width and at Paragraph 0097-0098 that the ink management system 112 considers the determined widths as first geometrical information from which the average width dw is determined…the ink management system 112 applies a scaling factor or percentage to the average width dw to determine an inter-character distance of dc…the scaling factor may be set to be greater than one based on the size of the handwritten characters (and therefore the normalized widths are de-normalized in order to display the raw ink in its original format). 
Charles teaches at Paragraph 0078 that the present system and method displays the original input, i.e., the raw ink in its original format and at Paragraph 0079 that beautification may be achieved by properly aligning the digital ink…by taking in to account certain geometrical features of the handwriting and at Paragraph 0092 that certain geometrical features of the characters can be ascertained by the ink management system 112. These geometrical features include the width of each character, the height of each character and the geometrical area of each character and at Paragraph 0095 that the determined geometrical features of the recognized characters forming the complete recognized input. 
Charles teaches at Paragraph 0088 that the recognized output is rendered on the display 102 through application of a structuring transformation on the strokes of the input to beatify the digital ink through proper alignment and scaling…the structuring transformation may be carried out on the non-recognized input by the ink management system 112…the structuring transformation is performed by determining information regarding the relative geometry of the handwritten input and at Paragraph 0101 utilizing the scaled average width as the inter-character spacing (first alignment parameter) in the structurally transformed input provides a character spacing based on the geometrical features of the handwritten input and at Paragraph 0122 that the offset position may be settable with scaling of the size of the handwritten (raw ink) input may be adjusted. 
Charles teaches at Paragraph 0124 that the digital ink may be scaled so as to fit within the LPU where the LPU is adjustable only to a certain extent so as to provide sensible text display and at Paragraph 0128 the correspondence of the characters with the line pattern 410 or more generally with a natural character alignment is further enhanced for the reconstructed input 1500 as compared to the reconstructed input 1200…this correspondence may be further enhanced through appropriate scaling of the digital ink). 

The prior art references do not anticipate or suggest the new claim limitation of “aligning the at least one letter to the reference line by changing at least one of the position or the angle of the at least one letter using a coordinate change value included in the denormalized second feature data” in an electronic device, set forth in the base claim 9.  The dependent claim 12 is dependent upon the claim 9 and is allowed for the same reasons as the claim 9. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613